                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE

 BANNER LIFE INSURANCE COMPANY, )
                                )
          Plaintiff,            )
                                )
 v.                             )                   No.:    3:19-cv-116-TAV-HBG
                                )
 COLUMBIA STATE BANK and        )
 DONALD WALOSHIN,               )
                                )
          Defendants.           )


              MEMORANDUM OPINION AND JUDGMENT ORDER

       This civil matter is before the Court on plaintiff’s motion for default judgment

 against defendant Donald Waloshin [Doc. 35], which plaintiff combined with a motion

 for summary judgment against defendant Columbia State Bank (“Columbia”). Plaintiff

 and defendant Columbia State Bank have settled, and those parties have filed a

 stipulation of dismissal with prejudice of Banner’s claims against Columbia [Doc. 53],

 thus mooting Banner’s motion for summary judgment. Plaintiff maintains its motion for

 entry of a judgment by default against defendant Waloshin pursuant to Rule 55(b)(2) of

 the Federal Rules of Civil Procedure for failure to answer the complaint or otherwise

 defend this action. The Court has carefully considered the record as well as the relevant

 law, and for the reasons discussed herein, the Court will GRANT plaintiff’s motion.

 I.    The Legal Standard for Obtaining Default Judgment

       Rule 55 of the Federal Rules of Civil Procedure contemplates a two-step process

 for obtaining a default judgment against a defendant who has failed to plead or otherwise




Case 3:19-cv-00116-TAV-HBG Document 54 Filed 07/14/20 Page 1 of 8 PageID #: 429
 defend. First, pursuant to Rule 55(a), a plaintiff must request from the Clerk of Court an

 entry of default, describing the particulars of the defendant’s failure to plead or otherwise

 defend. If default is entered by the Clerk, the plaintiff must then move the Court for

 entry of default judgment pursuant to Rule 55(b). The determination of whether a motion

 for default judgment should be granted is committed to “the sound discretion of the

 court.” In re Irby, 337 B.R. 293, 294 (Bankr. N.D. Ohio 2005) (applying Federal Rule of

 Bankruptcy Procedure 7055, which incorporates Federal Rule of Civil Procedure 55).

        Once default has been entered, “the complaint’s factual allegations regarding

 liability are taken as true.” Bogard v. Nat’l Credit Consultants, No. 1:12 CV 02509,

 2013 WL 2209154, at *3 (N.D. Ohio May 20, 2013); see also Nat’l Satellite Sports, Inc.

 v. Mosley Entm’t, Inc., No. 01-CV-74510-DT, 2002 WL 1303039, at *3 (E.D. Mich.

 May 21, 2002) (“For a default judgment, well-pleaded factual allegations are sufficient to

 establish a defendant’s liability.”). The Court must, however, determine whether the

 facts alleged in the complaint “are sufficient to state a claim for relief as to each cause of

 action for which [plaintiffs] seek[] default judgment.” J & J Sports Prods., Inc. v.

 Rodriguez, No. 1:08-CV-1350, 2008 WL 5083149, at *1 (N.D. Ohio Nov. 25, 2008); see

 also Harrison v. Bailey, 107 F.3d 870, 1997 WL 49955, at *1 (6th Cir. Feb. 6, 1997)

 (“Default judgments would not have been proper due to the failure to state a claim

 against these defendants.”); Vinton v. CG’s Prep Kitchen & Café, No. 1:09-CV-707,

 2010 WL 748221, at *1 (W.D. Mich. Mar. 2, 2010) (“A default judgment therefore

 cannot stand on a complaint that fails to state a claim.”).

                                               2


Case 3:19-cv-00116-TAV-HBG Document 54 Filed 07/14/20 Page 2 of 8 PageID #: 430
 II.    Relevant Allegations in the Amended Complaint

        Here, plaintiff alleges that defendant Waloshin is the sole remaining beneficiary of

 a life insurance policy numbered 181453380 (“the policy”) that plaintiff issued to Nathan

 Donald Waloshin (“decedent”) on April 24, 2018, and that was later assigned to

 Columbia to secure a loan [Doc. 14 ¶¶ 3, 14].1 Decedent executed the application for

 Part 1 of the policy on April 10, 2018, and Part 2 of the policy on April 6, 2018 [Id. ¶ 9].

 Question 23(a) of the policy asked, “In the last 5 years, unless previously stated on this

 application, have you: Been treated by a member of the medical profession or at a

 medical facility?” and decedent answered, “No” [Id. ¶ 12]. Question 24(a) of the policy

 application asked, “Have you ever used amphetamines, barbiturates, cocaine, heroin,

 crack, marijuana, LSD, PCP, or other illegal, restricted or controlled substances, except

 as a prescribed by a licensed physician?” and decedent answered, “No” [Id. ¶ 13].

        After decedent died of coronary artery artherosclerosis in Knoxville, Tennessee,

 on September 2, 2018, Columbia and defendant Waloshin submitted claims for payment

 under the policy [Id. ¶ 15].        Because decedent died within the policy’s two-year

 contestable period, plaintiff investigated the accuracy of the information decedent

 submitted in applying for the policy.         The investigation disclosed medical records

 showing that on July 16, 2016, less than two (2) years before decedent executed the




        1
          All factual allegations discussed herein reference the amended complaint [Doc. 14]
 whose factual allegations are taken as true after the entry of default by the Clerk. Bogard, 2013
 WL 2209154, at *3.
                                                3


Case 3:19-cv-00116-TAV-HBG Document 54 Filed 07/14/20 Page 3 of 8 PageID #: 431
 policy application, he was admitted to a Knoxville medical center for an LSD overdose

 [Id. ¶ 17]. Decedent told the medical provider he had taken LSD and was eventually

 diagnosed with “recreational drug abuse,” “LSD ingestion,” and “lactic acidosis,

 resolving” [Id.].

        Plaintiff’s underwriting guidelines direct insurance agents to decline a life

 insurance application where the applicant has abused hallucinogens within two (2) years

 preceding the application date [Id. ¶ 18]. After conducting its investigation, plaintiff

 denied Columbia’s and defendant Waloshin’s claims, attempted to return the policy

 premiums by enclosing a check for defendants’ pro-rated premium amounts, and advised

 defendants that negotiation of the check would be treated as a release of their claims

 [Id. ¶ 20].

        A third defendant, United Midwest, was added to plaintiff’s action post-filing in

 the belief that United Midwest was a possible claimant under the policy [Id. ¶ 21]. The

 Court subsequently granted default judgment against that defendant [Doc. 49].

        Plaintiff argues that it is entitled to rescission of the policy under Tennessee Code

 Annotated § 56-7-103 upon return of the premiums paid therefore [Doc. 14 ¶ 26].

 Pointing to decedent’s answers to policy application questions 23(a) and 24(a), plaintiff

 contends that decedent failed to disclose information plaintiff required for an honest

 appraisal of decedent’s insurability, that this misrepresentation increased plaintiff’s risk

 of loss in issuing the policy, and that plaintiff would not have issued and delivered the




                                              4


Case 3:19-cv-00116-TAV-HBG Document 54 Filed 07/14/20 Page 4 of 8 PageID #: 432
 policy, nor accepted payment of premium, if decedent had disclosed the true facts of his

 drug use on July 16, 2016 [Id. ¶ 26]. In the alternative, plaintiff contends that decedent

 knew he had been admitted to the hospital for an LSD overdose less than two (2) years

 earlier, he acknowledged the statements in his application were true and complete to the

 best of his knowledge and belief, and yet he willfully and knowingly, with the intent to

 deceive, misrepresented to plaintiff that he had never used any illegal substance

 [Id. ¶ 27].

        Plaintiff applied for a default judgment against defendant Waloshin [Doc. 10], and

 the Clerk entered default against him on June 24, 2019 [Doc. 12]. Plaintiff filed its

 complaint on April 4, 2019, and defendant Waloshin was duly served on April 16, 2019

 [Doc. 9], but he did not file an answer or other pleading [Doc. 12]. Defendant now

 moves for a default judgment rescinding the policy based on the allegations that (1) the

 answers to questions 23(a) and 24(a) on decedent’s application were false; and (2) the

 misrepresentations were material because the false answers increased plaintiff’s risk of

 loss [Doc. 36 p. 10].

 III.   Sufficiency of the Amended Complaint’s Allegations against Waloshin

        Tennessee Code Annotated § 56-7-103 provides that a written or oral

 misrepresentation made in applying for an insurance policy “shall be deemed material or

 defeat or void the policy” if “the misrepresentation . . . is made with actual intent to

 deceive” or “the matter represented increases the risk of loss.” “Section 56–7–103

 authorizes an insurance company to deny a claim if the insured obtains the policy after

                                             5


Case 3:19-cv-00116-TAV-HBG Document 54 Filed 07/14/20 Page 5 of 8 PageID #: 433
 misrepresenting a matter that increased the company’s risk of loss.” Lane v. Am. Gen.

 Life & Acc. Ins. Co., 252 S.W.3d 289, 295 (Tenn. Ct. App. 2007). The Sixth Circuit and

 the Tennessee Court of Appeals have held “[a] misrepresentation in an application for

 insurance increases the insurance company’s risk of loss if it naturally and reasonably

 influences the judgment of the insurer in making the contract.” Yarnell v. Transamerica

 Life Ins. Co., 447 F. App’x 664, 674 (6th Cir. 2011) (quoting Lane v. Am. Gen. Life and

 Acc. Ins. Co., 252 S.W.3d 289, 295–96 (Tenn. Ct. App. 2007)). This is a question of law

 for the court. Id. A plaintiff insurer need not show that it would not have issued the

 policy had the truth been disclosed; rather, “a showing that the insurer was denied

 information that it, in good faith, sought and deemed necessary to an honest appraisal of

 insurability is sufficient to establish the grounds for an increased risk of loss.” Lane, 252

 S.W.3d at 296.

        Plaintiff has adequately plead a claim for relief under § 56-7-103. The amended

 complaint states that defendant avowed on his insurance application that he had not been

 treated by a medical profession within the last five (5) years and had never used LSD,

 except as prescribed by a licensed physician, even though he had been admitted to a

 medical center for an LSD overdose after consuming LSD less than (2) years before

 executing his application.    Moreover, the amended complaint states that plaintiff’s

 underwriting guidelines direct insurance agents to decline a life insurance application

 where the applicant abused hallucinogens within two (2) years preceding the application




                                              6


Case 3:19-cv-00116-TAV-HBG Document 54 Filed 07/14/20 Page 6 of 8 PageID #: 434
 date, and plaintiff alleges that it would have denied his application if decedent had not

 failed to answer questions 23(a) and 24(a) truthfully and that his misrepresentations

 increased its risk of loss. Altogether, the allegations in plaintiff’s complaint, which are

 accepted as true, Bogard, 2013 WL 2209154, at *3, establish that decedent made

 misrepresentations in his insurance policy that denied plaintiff information it sought in

 good faith and deemed necessary to an honest appraisal of insurability and that therefore

 increased plaintiff’s risk of loss. As such, plaintiff is entitled to default judgment denying

 defendant Waloshin’s claim under the policy.

 IV.    Conclusion

        Accordingly, it is hereby ORDERED that plaintiff’s motion for default judgment

 [Doc. 35] is GRANTED.

        It is hereby ORDERED, ADJUDGED, and DECREED that Policy

 No. 181453380 issued to decedent by plaintiff Banner Life Insurance Company is

 rescinded, and the Clerk is ORDERED to issue the return of payment of premiums,

 totaling $1,003.56, that plaintiff previously deposited into the Registry of the Court to

 defendant Waloshin [See Doc. 53]. The parties inform the Court that the relevant sum,

 plus any accrued interest, may be directed to the “Estate of Nathan D. Waloshin” and

 mailed to legal counsel for the estate as follows:

                      Bradley C. Sagraves, Esq.
                      Egerton, McAfee, Armistead & Davis, P.C.
                      Riverview Tower 14th Floor
                      900 S. Gay Street
                      Knoxville, Tennessee 37902

                                               7


Case 3:19-cv-00116-TAV-HBG Document 54 Filed 07/14/20 Page 7 of 8 PageID #: 435
       This judgment is entered in accordance with Rule 55(b)(2) of the Federal Rules of

 Civil Procedure. The Clerk of Court is DIRECTED to CLOSE this case.

       ENTER:


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE

  ENTERED AS A JUDGMENT

       s/ John L. Medearis
       CLERK OF COURT




                                           8


Case 3:19-cv-00116-TAV-HBG Document 54 Filed 07/14/20 Page 8 of 8 PageID #: 436
